Title: From Thomas Jefferson to François-André Michaux, 12 July 1806
From: Jefferson, Thomas
To: Michaux, François-André


                        
                            Washington July 12. 06.
                        
                        Th: Jefferson returns his thanks to Mr Michaux for the book of his travels & the pamphlet he has been so
                            kind as to send him. he possesses the Flora Americana of his father & has seen his work on the American oaks, both of
                            which are valuable additions to our Botanical libraries. he has no doubt that mr Michaux will increase the debt of
                            science to his family by his further researches in the United States, in which he wishes him all success, and prays him to
                            accept his salutations & respects.
                    